United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 21-3063                                                  September Term, 2021
                                                                       1:21-mj-00565-ZMF-1
                                                        Filed On: November 17, 2021
United States of America,

              Appellee

       v.

Jeffrey Scott Brown,

              Appellant


       BEFORE:         Millett, Wilkins, and Jackson, Circuit Judges

                                      JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and facts filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

        ORDERED AND ADJUDGED that the district court’s pretrial detention order
entered on September 3, 2021, be affirmed. Appellant has not demonstrated that the
district court clearly erred in finding that no condition or combination of conditions of
release would reasonably assure the safety of the community. See United States v.
Munchel, 991 F.3d 1273, 1282 (D.C. Cir. 2021).

        As we explained in Munchel, “those who actually assaulted police officers and
broke through windows, doors, and barricades, and those who aided, conspired with,
planned, or coordinated such actions, are in a different category of dangerousness than
those who cheered on the violence or entered the Capitol after others cleared the way.”
Id. at 1284. During the January 6, 2021 incident, as shown in video recordings
submitted by the government, appellant worked his way to the front of a group of
individuals attempting to violently force their way inside the U.S. Capitol by physically
overcoming a defensive line of police officers. The recordings also show that, during
this confrontation, appellant received a spray can from another participant, pointed the
can at police officers, and at least attempted to discharge its contents.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3063                                                September Term, 2021

       The district court did not clearly err in weighing appellant’s conduct, the weight of
the evidence against him, the nature of the charges, his previous public disruption, his
possession of dangerous items, and his evidence with respect to his positive character
and community ties. Nor did the district court clearly err in finding, based on all of the
evidence, that appellant would pose a danger to the community if released. See 18
U.S.C. § 3142(g).

       The district court found, based on appellant’s actions on January 6, 2021, and
during a separate incident in December 2020, that releasing appellant “would risk
additional inappropriate and disruptive outbursts, combative standoffs, and even
violence.” A. 107. Appellant has not shown that this finding was clear error. Given that
finding, the district court was not required to make further specific findings on the record
with respect to the likely effectiveness of the release conditions deemed sufficient by
the magistrate judge, or other potential release conditions. See 18 U.S.C. § 3142(g)(4);
United States v. Quaglin, 851 F. App’x 218, 219 (D.C. Cir. 2021) (per curiam).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2